Stephens, P. J.
Where, after a judgment was rendered against an affidavit of illegality of an execution, filed by a number of defendants jointly, on the ground that none of them had been served in the suit on which the judgment was rendered, and that none of them had had his day in court, the grant of a! new trial to one of the defendants who, as it appeared conclusively from the evidence, had not been served and had not had his day in court, did not demand the grant of a new trial to the other defendants. See Stanford v. Bradford, 45 Ga. 97. There being evidence to support the verdict against the affidavit of illegality as respects the other defendants, the court, where the only exceptions were on the general grounds, did not err in overruling their motion for new trial. Judgment affirmed.

Sutton and Belton, JJ., concur.